            Case 5:21-cv-00465-J Document 11 Filed 06/21/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

IAN RUPERT,

            Plaintiff,                                CASE NO. CIV-21-465-J

v.                                                    CREDIT CONTROL, LLC’S ANSWER
                                                      AND AFFIRMATIVE DEFENSES
CREDIT CONTROL, LLC;
& LVNV FUNDING, LLC,

           Defendants.


        CREDIT CONTROL, LLC’s ANSWER AND AFFIRMATIVE DEFENSES

       Defendant Credit Control, LLC (“Credit Control”), by and through its counsel, hereby

answers the Complaint of Plaintiff, Ian Rupert (“Plaintiff”) as follows:

                                        INTRODUCTION

      1.       Credit Control admits Plaintiff brings this action alleging violations of the FDCPA,

but denies the Complaint states a claim, and denies Credit Control violated the FDCPA. The

remainder of this paragraph states a legal conclusion to which no response is required. To the

extent a response is necessary, Credit Control denies the remaining allegations of this paragraph.

      2.       This paragraph and its subparts recite legal authority and state legal conclusions to

which no response is required. To the extent a response is necessary, Credit Control denies the

allegations of this paragraph and its subparts.

                                 JURISDICTION AND VENUE

      3.       This paragraph states a legal conclusion to which no response is required. To the

extent a response is necessary, Credit Control denies the allegations of this paragraph.




                                             Page 1 of 6
            Case 5:21-cv-00465-J Document 11 Filed 06/21/21 Page 2 of 6




      4.       Credit Control admits it conducts business in the State of Oklahoma.              The

remainder of this paragraph states a legal conclusion to which no response is required. To the

extent a response is necessary, Credit Control denies the remainder of this paragraph.

      5.       This paragraph states a legal conclusion to which no response is required. To the

extent a response is necessary, Credit Control denies the allegations of this paragraph.

                                             PARTIES

      6.       Credit Control lacks sufficient information to form a belief as to the allegations set

forth in this paragraph, and therefore denies the same.

      7.       This paragraph states a legal conclusion to which no response is required. To the

extent a response is necessary, upon information and belief, Credit Control admits that Plaintiff

owes a debt. To the extent that an answer is required to the remaining allegations, Credit Control

is without sufficient information to admit or deny and accordingly denies each and every allegation

not specifically admitted.

      8.       This paragraph states a legal conclusion to which no response is required. To the

extent a response is necessary, Credit Control admits that it collects debts but is without sufficient

information to admit or deny the remaining allegations and therefore denies the remaining

allegations of this paragraph.

      9.       Credit Control is without sufficient information to admit or deny Plaintiff’s “belief”

or what he is “informed” of and therefore denies the allegations of paragraph 9.

      10.      Credit Control lacks sufficient information to form a belief as to the allegations set

forth in this paragraph, and therefore denies the same.

      11.      Credit Control admits it engages in the collection of debts using mail and telephone

to other states. Whether debts are considered “consumer debts” or the accounts collected are




                                             Page 2 of 6
             Case 5:21-cv-00465-J Document 11 Filed 06/21/21 Page 3 of 6




attached to “consumers” are legal conclusions to which no response is required. To the extent a

response is necessary, Credit Control denies the remainder of this paragraph.

      12.      Credit Control denies that it “acted” as described in the Complaint, as more fully

set out in the admissions and denials below, and therefore denies the allegations of this paragraph.

                                  FACTUAL ALLEGATIONS

      13.      Credit Control admits that it was collecting on behalf of LVNV. Credit Control

admits that it sent correspondence but denies each and every allegation inconsistent with the

language of that letter which is in Plaintiff’s position and states that the letter speaks for itself.

Credit Control denies each and every remaining allegation of paragraph 13 as written.

      14.      Credit Control admits Plaintiff sent a letter to Credit Control dated June 14, 2019

and said letter speaks for itself. Credit Control denies that letter constituted a blanket refusal to

pay, and denies that the letter was written “pursuant to” any statutory provision. To the extent the

letter is characterized as being “pursuant to” the FDCPA section cited, Credit Control states that

this assertion is a legal conclusion to which no response is required. To the extent a response is

necessary, Credit Control denies the remainder of this paragraph not explicitly admitted.

      15.      Credit Control admits its received Plaintiff’s correspondence on June 17, 2019 and

admits that USPS delivery confirmation receipts will speak for themselves.

      16.      Credit Control denies Plaintiff’s letter fits within the definition of the cited statutory

provision. The remainder of this paragraph states legal conclusions to which no response is

required. To the extent a response is necessary, Credit Control denies the allegations of this

paragraph.

      17.      Credit Control denies Plaintiff’s communication was sent “pursuant to 15 U.S.C. §

1692c(c). The remainder of this paragraph states a legal conclusion to which no response is




                                              Page 3 of 6
             Case 5:21-cv-00465-J Document 11 Filed 06/21/21 Page 4 of 6




required. To the extent a response is necessary, Credit Control denies the allegations of this

paragraph.

      18.      This paragraph states a legal conclusion and recited a statutory provision to which

no response is required. To the extent a response is necessary, Credit Control denies the allegations

of this paragraph inconsistent with that actual statute.

      19.      Credit Control admits it sent letters to Plaintiff after the receipt of Plaintiff’s letter

on June 17, 2019. Credit Control denies Plaintiff’s letters of these dates were sent “pursuant to 15

U.S.C. §1692c(c),” denies Credit Control’s letters were made in violation of the FDCPA, and

denies the remaining allegations of this paragraph.

      20.      Paragraph 20 states legal conclusions to which no answer is required. To the extent

that an answer is required, Credit Control denies this paragraph. Specifically, Credit Control

denies the conduct alleged, denies it engaged in in “illegal collection communications,” and denies

Plaintiff suffered any damages, including, but not limited to, those listed in this paragraph.

                                       COUNT I
                       FAIR DEBT COLLECTION PRACTICES ACT,
                             (FDCPA), 15 U.S.C. § 1692 et seq.

       (UNNUMBERED) Credit Control reincorporates the statements, responses, and denials

contained in all previous paragraphs above as if fully set out herein.

      21.      Paragraph 21 states legal conclusions to which no answer is required. To the extent

an answer is required, Credit Control denies Plaintiff’s letter constituted a refusal to pay under

section §1692c(c), denies it violated the FDCPA, and denies the remaining allegations of this

paragraph.

       (UNNUMBERED PARAGRAPH) This paragraph is a prayer for relief, which requires no

response. To the extent a response is necessary, Credit Control denies the conduct alleged in the




                                              Page 4 of 6
              Case 5:21-cv-00465-J Document 11 Filed 06/21/21 Page 5 of 6




Complaint, and denies Plaintiff is entitled to any damages, including but not limited to those listed

in this paragraph and its subparts.

                                   AFFIRMATIVE DEFENSES

      I.         To the extent a violation of the law occurred, which is expressly denied, such

violation as the result of a bona fide error despite the adoption of procedures reasonably designed

to prevent such an error.

     II.         Plaintiff’s damages, if any, were pre-existing and were not caused by Credit

Control.

    III.         Plaintiff failed to mitigate his claimed damages, if any.

    IV.          Plaintiff proximately caused his own damages, if any.

     V.          Plaintiff has not suffered a concrete injury-in-fact, and therefore lacks standing.

    VI.          Plaintiff has failed to state a claim upon which relief may be granted.

   VII.          Plaintiff’s damages, if any, are the result of the actions of third parties over whom

Credit Control has no control.

  VIII.          Credit Control acted in good faith at all times in its dealings with Plaintiff, and if

any conduct by Credit Control is found to be unlawful, which Credit Control expressly denies,

such conduct was not willful and should not give rise to liability.

           WHEREFORE, Defendant Credit Control, LLC, respectfully requests this Honorable

Court enter judgment in its favor, dismiss Plaintiff’s Complaint with prejudice, and grant such

other relief as this Court deems just and proper.




                                              Page 5 of 6
           Case 5:21-cv-00465-J Document 11 Filed 06/21/21 Page 6 of 6




Dated: June 21, 2021                                      Respectfully Submitted,

                                                          MALONE FROST MARTIN PLLC


                                                          By:/s/ PATRICK A. WATTS
                                                          Patrick A. Watts, #61701
                                                          7733 Forsyth Blvd Ste. 600
                                                          St. Louis, Missouri 63105
                                                          pwatts@mamlaw.com
                                                          P: (314) 669-5490
                                                          F: (888) 632-6937

                                                          Attorneys for Defendant
                                                          Credit Control, LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the Court’s

ECF filing system on this 21st day of June, 2021, to:

Victor R Wandres
Paramount Law
1202 E 33rd St
Tulsa, OK 74105
Ph: 918-200-9272
victor@paramount-law.net
Attorney for Plaintiff

Erick Wilbert Harris
101 Park Avenue, Suite 1300
Oklahoma City, OK 73102
405-445-6280
erickharris10@gmail.com
Attorney for Defendant LVNV

                                                          By:/s/ Patrick A. Watts




                                            Page 6 of 6
